Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q1 2009 Earnings Conference Call Details << NOTICE OF CONFERENCE CALL: Tuesday, May 12 (at) 10:00 a.m. EDT JAG - TSX/NYSE Arca >> CONCORD, NH, May 5 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) will release its Q1 2009 financial and operating results after the market close on May 11, 2009. The Company will hold a conference the following morning, May 12 at 10:00 a.m. EDT, to discuss the results. << From North America: 800-379-9582 International: 213-416-2192 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 51209 Webcast: www.jaguarmining.com >> About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais. Jaguar is actively exploring and developing additional mineral resources at its 65,500 acre land base in Minas Gerais and on an additional 186,600 acres in the state of Ceara in the Northeast of Brazil through a joint venture. The Company has no gold hedges in place thereby providing the leverage to gold prices directly to its investors. Additional information is available on the Company's website at www.jaguarmining.com. %CIK: 0001333849 /For further information: Investors and analysts: Bob Zwerneman, Vice
